     Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 1 of 28 PageID: 1




                IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

SANDRA KENDRICK,                             )
                                             )
CAROL KINKADE,                               )
                                             )
NANCY MERRITT,                               )
                                             )
BOB’S LITTLE SPORT SHOP, INC.,               )
                                             )
ASSOCIATION OF NEW JERSEY RIFLE )
& PISTOL CLUBS, INC.,                        )
                                             )
NEW JERSEY SECOND AMENDMENT )
SOCIETY,                                     )   Civil Action No. _____
                                             )
COALITION OF NEW JERSEY                      )
FIREARM OWNERS,                              )
                                             )
FIREARMS POLICY COALITION, INC., )
and                                          )
                                             )
SECOND AMENDMENT FOUNDATION, )
                                             )
                   Plaintiffs,               )
                                             )
v.                                           )
                                             )
GURBIR S. GREWAL, in his official            )
capacity as Attorney General of New Jersey, )
                                             )
PATRICK J. CALLAHAN, in his official )
capacity as Superintendent of the New        )
Jersey Division of State Police,             )
                                             )
MICHAEL GAIMARI, in his official             )
capacity as Chief of Police of the Bridgeton )
Police Department,                           )
     Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 2 of 28 PageID: 2




                                            )
RONALD A. CUNDEY, in his official           )
capacity as Chief of Police of the Harrison )
Township Police Department, and             )
                                            )
JOHN POLILLO, in his official capacity as )
Chief of Police of the Glassboro Police     )
Department,                                 )
                                            )
                    Defendants.             )


 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND
                  NOMINAL DAMAGES

Daniel L. Schmutter                         David D. Jensen
HARTMAN & WINNICKI, P.C.                    DAVID JENSEN PLLC
74 Passaic Street                           33 Henry Street
Ridgewood, New Jersey 07450                 Beacon, New York 12508
(201) 967-8040                              (212) 380-6615
(201) 967-0590 (fax)                        (914) 591-1318 (fax)
dschmutter@hartmanwinnicki.com              david@djensenpllc.com

Attorney for Plaintiff Association of       David H. Thompson*
New Jersey Rifle & Pistol Clubs, Inc.       Peter A. Patterson*
                                            Joseph O. Masterman*
                                            COOPER & KIRK, PLLC
                                            1523 New Hampshire Avenue, N.W.
                                            Washington, D.C. 20036
                                            (202) 220-9600
                                            (202) 220-9601 (fax)
                                            dthompson@cooperkirk.com
                                            ppatterson@cooperkirk.com
                                            jmasterman@cooperkirk.com

                                            *Pro hac vice application
                                                  forthcoming

                                            Attorneys for Plaintiffs


                                        2
      Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 3 of 28 PageID: 3




                   LOCAL CIVIL RULE 10.1 STATEMENT

The mailing address of the parties to this action are:

Sandra Kendrick
268 Hand’s Mill Road
Belleplain, New Jersey 08270

Carol Kinkade
9 Oak Drive
Bridgeton, New Jersey 08302

Nancy Merritt
127 Karen Court
Mullica Hill, New Jersey 08062

Bob’s Little Sport Shop, Inc.
316 North Delsea Drive
Glassboro, New Jersey 08028

Association of New Jersey Rifle & Piston Clubs, Inc.
5 Sicomac Road, Suite 292
North Haledon, New Jersey 07508

New Jersey Second Amendment Society
PO Box 96
Hightstown, New Jersey 08520

Coalition of New Jersey Firearm Owners
PO Box 768
Sewell, New Jersey 08080

Firearms Policy Coalition, Inc.
1215 K Street, 17th Floor
Sacramento, CA 95814

Second Amendment Foundation
12500 NE 10th PL
Bellevue, WA 98005

                                          3
     Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 4 of 28 PageID: 4




Gurbir S. Grewal
Office of the Attorney General
RJ Hughes Justice Complex
25 Market Street, Box 080
Trenton, New Jersey 08625

Patrick J. Callahan
Office of the Superintendent
New Jersey State Police
1400 Negron Road
Trenton, New Jersey 08691

Michael Gaimari
Bridgeton Police Department
330 Fayette Street
Bridgeton, New Jersey 08302

Ronald A. Cundey
Harrison Township Police Department
199 Colson Lane
Mullica Hill, New Jersey 08062

John Polillo
Glassboro Police Department
1 South Main Street
Glassboro, New Jersey 08028




                                      4
      Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 5 of 28 PageID: 5




      Plaintiffs Sandra Kendrick, Carol Kinkade, Nancy Merritt, Bob’s Little Sport

Shop, Association of New Jersey Rifle & Pistol Clubs, Inc., New Jersey Second

Amendment Society, Coalition of New Jersey Firearm Owners, Firearms Policy

Coalition, Inc., and Second Amendment Foundation (collectively “Plaintiffs”), by

and through their undersigned attorneys, file this Complaint against the above-

captioned Defendants, state and local officials responsible for administering and

enforcing New Jersey laws that unconstitutionally restrict the acquisition of

firearms, and allege as follows:

      1.     The Second Amendment to the United States Constitution guarantees

“the right of the people to keep and bear Arms.” U.S. CONST. amend. II.

      2.     This guarantee includes the right to possess firearms for self-defense.

See District of Columbia v. Heller, 554 U.S. 570, 630 (2008). Necessary to the

exercise of this fundamental right is the ability to acquire a firearm in the first place.

See, e.g., Teixeira v. Cnty. of Alameda, 873 F.3d 670, 677 (9th Cir. 2017) (the

“Second Amendment right to keep and bear arms for self-defense ‘wouldn’t mean

much’ without the ability to acquire arms.” (quoting Ezell v. City of Chicago, 651

F.3d 684, 704 (7th Cir. 2011)).

      3.     Yet under N.J.S.A. 2C:58-3 and its implementing regulations, law-

abiding citizens must complete a complex, costly, and time-consuming

administrative process before they may acquire a firearm in New Jersey for any


                                            5
     Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 6 of 28 PageID: 6




lawful purpose, including merely keeping a firearm in the home to protect

themselves and their families. To acquire a rifle or shotgun, one must first obtain a

Firearms Purchaser Identification (“FID”) Card. To acquire a handgun, one must

first obtain a Permit to Purchase a Handgun (“Handgun Purchase Permit”)—and

must obtain a new one for every purchase. Both processes involve complicated

applications and multiple fees. And approval frequently takes far longer than New

Jersey law allows.

      4.      These restrictions on firearm acquisition are unconstitutional on their

face. The Second Amendment has the same scope today as during the founding era.

See Heller, 554 U.S. at 634–35. A requirement that law-abiding citizens obtain

government permission—for a fee—before acquiring a firearm would have been

foreign to the founding-era understanding of the right to keep and bear arms. The

requirement is an outlier even today.

      5.     That the vast majority of states rely on less-restrictive alternatives,

many of which already exist in New Jersey, is strong evidence that the requirement

does not serve whatever public-safety objectives New Jersey might assert. In fact,

the requirement makes law-abiding citizens less safe. Since violent criminals are

highly unlikely to go through the permitting process, the burdens of that process fall

disproportionately on the law-abiding. And the frequent delays in that process have

life-or-death consequences for citizens facing imminent threats.


                                          6
     Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 7 of 28 PageID: 7




      6.     Plaintiffs therefore seek a declaration that the provisions of

N.J.S.A. 2C:58-3 and N.J.A.C. 13:54-1.4 requiring law-abiding citizens to obtain an

identification card or permit in order to acquire a firearm are unconstitutional on

their face, and an injunction prohibiting Defendants from enforcing those provisions

and any related statutory or regulatory provisions.

                         JURISDICTION AND VENUE

      7.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

      8.     Plaintiffs seek remedies under 28 U.S.C. § 2201 and 42 U.S.C. §§ 1983

and 1988.

      9.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) & (b)(2).

                                     PARTIES

      10.    Plaintiff Sandra Kendrick is a 63-year-old resident of Dennis Township

in Cape May County, New Jersey. Due to current social unrest and her advancing

age, she feels vulnerable to violent attack and seriously desires a personally suited

firearm for self-defense in her home. She is a law-abiding citizen who, but for her

lack of an FID card or Handgun Purchase Permit, would be qualified to purchase

and possess a firearm. But she is well-acquainted with the stress of the permitting

process, because her husband applied for a Handgun Purchase Permit and was then

forced to endure a seven-month delay and multiple calls to the State Police before

his application was finally approved. During this time, Mr. Kendrick was a licensed


                                          7
     Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 8 of 28 PageID: 8




practical nurse and employed by the State, and he could have been neither if he were

disqualified from purchasing a firearm. This and similar experiences have deterred

Plaintiff Kendrick from applying for an FID card or Handgun Purchase Permit.

      11.    Plaintiff Carol Kinkade is a 71-year-old resident of Bridgeton in

Cumberland County, New Jersey. A semi-retiree, she previously helped produce a

local newspaper and continues to do so part time. She too is concerned about current

social unrest and wishes to possess a personally suited handgun or long gun for self-

defense in the home. She is a law-abiding citizen who, but for her lack of an FID

card or Handgun Purchase Permit, would be qualified to purchase and possess a

firearm.

      12.    Plaintiff Nancy Merritt is a 56-year-old resident of Harrison Township

in Gloucester County, New Jersey. She wishes to possess a personally suited

handgun for self-defense in the home. Her husband is an essential, on-call employee

who works out-of-state and is away from home for extended periods. She is

concerned about protecting herself and her family in this time of social unrest. She

is a law-abiding citizen who, but for her lack of a Handgun Purchase Permit, would

be qualified to purchase and possess a firearm.

      13.    Plaintiff Bob’s Little Sport Shop, Inc. is a family-owned and -operated

small business incorporated in New Jersey with a storefront located at 316 North

Delsea Drive in Glassboro, Gloucester County, New Jersey 08028. Opened in 1965,


                                         8
     Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 9 of 28 PageID: 9




Bob’s sells firearms and promotes their safe use through courses at its indoor range,

among other services. As a licensed firearms retail dealer, Bob’s is subject to

recordkeeping and other administrative duties under the permitting regime at issue.

See N.J.S.A. 2C:58-3(a)(3), (b)(3).

      14.    Plaintiff Association of New Jersey Rifle & Pistol Clubs, Inc.

(“ANJRPC”) is a not-for-profit membership corporation, incorporated in the State

of New Jersey in 1936, and represents its members. Its address is 5 Sicomac Road,

Suite 292, North Haledon, New Jersey 07508. ANJRPC represents the interests of

target shooters, hunters, competitors, outdoorspeople and other law-abiding firearms

owners. Among ANJRPC’s purposes is aiding such persons in every way within its

power and supporting and defending the people’s right to keep and bear arms. New

Jersey’s burdensome restrictions on firearm acquisition are thus a direct affront to

ANJRPC’s central mission. ANJRPC has many thousands of individual members

who reside in New Jersey and brings the claims herein on behalf of its members,

including Plaintiffs Kendrick, Kinkade, and Merritt (“individual Plaintiffs”), who

are subject to New Jersey’s unconstitutional permitting scheme.

      15.    Plaintiff New Jersey Second Amendment Society (“NJ2AS”) is a non-

profit organization incorporated in New Jersey with an address at PO Box 96,

Hightstown, New Jersey 08520. NJ2AS’s mission is to defend, protect, and preserve

the Second Amendment in New Jersey, and it does so by exposing, documenting,


                                         9
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 10 of 28 PageID: 10




and confronting anti-Second Amendment policies and legislation. New Jersey’s

burdensome restrictions on firearm acquisition have thus caused NJ2AS to expend

and divert organizational resources to defend the fundamental rights of its members

and supporters. NJ2AS has many members who reside in New Jersey and brings

these claims on behalf of itself and its members, including the individual Plaintiffs,

who are subject to New Jersey’s unconstitutional permitting scheme.

      16.    Plaintiff Coalition of New Jersey Firearm Owners (“CNJFO”) is a non-

profit organization incorporated in New Jersey with an address at PO Box 768,

Sewell, New Jersey 08080. CNJFO’s mission is to support the Second Amendment

through education and awareness. CNJFO advocates for lawful, safe, and

responsible firearms ownership in New Jersey, including by regular reporting on the

State’s firearms laws. CNJFO has many members who reside in New Jersey and

brings these claims on behalf of itself and its members, including the individual

Plaintiffs, who are subject to New Jersey’s unconstitutional permitting scheme.

      17.    Plaintiff Firearms Policy Coalition, Inc. (“FPC”) is a non-profit

organization incorporated under the laws of Delaware with a place of business in

Sacramento, California. The purposes of FPC include defending and promoting the

People’s rights, especially, but not limited to, the Second Amendment right to keep

and bear arms, advancing individual liberty, and restoring freedom. FPC serves its

members and the public through legislative advocacy, grassroots advocacy,


                                         10
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 11 of 28 PageID: 11




litigation and legal efforts, research, education, outreach, and other programs. FPC

brings this action on behalf of itself and its members who are subject to New Jersey’s

unconstitutional permitting scheme. FPC has been adversely and directly harmed in

having expended and diverted organizational resources to defend the fundamental

rights of its members and supporters, including the individual Plaintiffs, against New

Jersey’s burdensome restrictions on firearm acquisition, including through this

action.

      18.    Plaintiff Second Amendment Foundation (“SAF”) is a nonprofit

educational foundation incorporated in 1974 under the laws of Washington with its

principal place of business in Bellevue, Washington. SAF is a 501(c)(3) organization

under Title 26 of the United States Code. SAF’s mission is to preserve the individual

constitutional right to keep and bear arms through public education, judicial,

historical and economic research, publishing, and legal-action programs focused on

the civil right guaranteed by the Second Amendment to the United States

Constitution. SAF has members and supporters nationwide, including in New Jersey.

SAF brings this action on behalf of itself and its members, including the individual

Plaintiffs, who are subject to New Jersey’s unconstitutional permitting scheme.

      19.    Defendant Gurbir S. Grewal is the Attorney General of New Jersey. As

Attorney General, he exercises, delegates, or supervises all the powers and duties of

the New Jersey Department of Law and Public Safety, including the Division of


                                         11
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 12 of 28 PageID: 12




State Police within that Department, which is responsible for executing and

enforcing New Jersey’s laws and regulations governing the possession of firearms,

including New Jersey’s firearm permitting laws and regulations. His official address

is Office of the Attorney General, RJ Hughes Justice Complex, 25 Market Street,

Box 080, Trenton, New Jersey 08625. He is being sued in his official capacity.

      20.    Defendant Patrick J. Callahan is the Superintendent of the New Jersey

Division of State Police. Subject to the oversight and supervision of the Attorney

General, Defendant Callahan exercises, delegates, or supervises all the powers and

duties of the New Jersey Division of State Police, including executing and enforcing

New Jersey’s firearm permitting laws and regulations. The State Police also has

direct law-enforcement responsibility for the jurisdiction where Plaintiff Kendrick

resides. Defendant Callahan’s official address is the Office of the Superintendent,

New Jersey State Police, 1400 Negron Road, Trenton, New Jersey 08691. He is

being sued in his official capacity.

      21.    Defendant Michael Gaimari is the Chief of Police of the Bridgeton

Police Department and is the chief law-enforcement officer in the jurisdiction where

Plaintiff Kinkade resides. His official address is the Bridgeton Police Department,

330 Fayette Street, Bridgeton, New Jersey 08302.

      22.    Defendant Ronald A. Cundey is the Chief of Police of the Harrison

Township Police Department and is the chief law-enforcement officer of the


                                        12
     Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 13 of 28 PageID: 13




jurisdiction where Plaintiff Merritt resides. His official address is the Harrison

Township Police Department, 199 Colson Lane, Mullica Hill, New Jersey 08062.

       23.      Defendant John Polillo is the Chief of Police of the Glassboro Police

Department and is the chief law-enforcement officer of the jurisdiction where Bob’s

Little Sport Shop is located. His official address is the Glassboro Police Department,

1 S. Main Street, Glassboro, New Jersey 08028.

                             FACTUAL ALLEGATIONS

                 New Jersey’s Restrictions on Acquiring Long Guns

       24.      Under N.J.S.A. 2C:58-3(b), one must have a Firearms Purchaser

Identification Card in order to purchase a rifle or shotgun in New Jersey. See

N.J.S.A. 2C:58-3(b)(1) (“No person shall . . . receive, purchase or otherwise acquire

. . . a rifle or shotgun . . . unless the purchaser, assignee, donee, receiver or holder . .

. possesses a valid firearms purchaser identification card”).

       25.      This requirement does not apply to licensed firearms dealers or to

acquisitions of “antique” rifles and shotguns. See id. Otherwise, the requirement

applies to law-abiding citizens who seek only to keep firearms in their homes for

self-defense.

       26.      To acquire a rifle or shotgun, one must “first exhibit[t] the card to the

seller, donor, transferor or assignor” and “sig[n] a written certification” indicating

that he is qualified to purchase a firearm under N.J.S.A. 2C:58-3(c) and listing his


                                            13
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 14 of 28 PageID: 14




name, address, and FID-card number. N.J.S.A. 2C:58-3(b)(1). Except for certain

circumstances, this transaction must be “conduct[ed] . . . through a licensed retail

dealer.” N.J.S.A. 2C:58-3(b)(2) (exempting transactions between “members of an

immediate family,”1 “law enforcement officers,” and federally licensed “collectors

of firearms or ammunition as curios or relics,” as well as “temporary transfer[s]”

under N.J.S.A. 2C:58-3.1 and -3.2 for sport and training purposes).

      27.    “[E]very retail dealer shall maintain a record” of such transactions,

“which shall be maintained at the address set forth on the retail dealer’s license for

inspection by a law enforcement officer during reasonable hours.” N.J.S.A. 2C:58-

3(b)(3)(b). This is in addition to the National Instant Criminal Background (“NICS”)

Check that the retail dealer must complete before the transaction and that the retail

dealer must “identif[y] and confir[m]” by “submit[ting] to the Superintendent of

State Police, on a form approved by the superintendent.” N.J.S.A. 2C:58-3(b)(3)(a).

      28.    “Any person who knowingly has in his possession any rifle or shotgun

without having first obtained a firearms purchaser identification card in accordance

with [N.J.S.A. 2C:58-3] is guilty of a crime of the third degree,” N.J.S.A. 2C:39-

5(c)(1), which carries a prison sentence of three to five years, see N.J.S.A. 2C:43-

6(a)(3), and a fine of up to $15,000, see N.J.S.A. 2C:43-3(b)(1).


1
  The statute defines “immediate family” to include spouses, domestic partners,
partners in civil unions, parents or stepparents, siblings or stepsiblings, children or
stepchildren, grandparents, and grandchildren. N.J.S.A. 2C:58-3(n).
                                          14
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 15 of 28 PageID: 15




      29.    The FID application process is complex, costly, and time-consuming.

      30.    An applicant must complete the S.T.S. 033 form, obtainable only “from

municipal police departments, State Police stations, and licensed retail firearms

dealers.” N.J.A.C. 13:54-1.4(a). The form can also be completed online through the

State’s Firearms Application & Registration Systems (“FARS”), but to do so the

applicant “must first obtain an Originating Agency Identifier (ORI) Number” from

the local police department or State Police station that will process the application.2

      31.    The form instructs the applicant to list his Social Security number,

distinctive physical characteristics, whether he “suffer[s] from a physical defect or

disease,” and other personal details. See Ex. 1 (S.T.S. 033 form). If the applicant

“gives . . . any false information” on the form, he “is guilty of a crime of the third

degree,” N.J.S.A. 2C:39-10(c), which carries a prison sentence of three to five years,

see N.J.S.A. 2C:43-6(a)(3), and a fine of up to $15,000, see N.J.S.A. 2C:43-3(b)(1).

      32.    In addition, the applicant must “provide the names and addresses of two

reputable citizens personally acquainted with him as references.” N.J.A.C. 13:54-

1.4(c).

      33.    The applicant must also complete the S.P. 66 form, thereby waiving the

privacy of his mental-health records, “including disclosure of the fact that said



2
 Application for Firearms Purchaser Identification Card and/or Handgun Purchase
Permit: Service Information, N.J. STATE POLICE, https://bit.ly/3ti38sX.
                                          15
          Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 16 of 28 PageID: 16




records may have been expunged,” by consenting to their disclosure as part of the

application. Ex. 2 (S.P. 66 form); see N.J.A.C. 13:54-1.4(d).

           34.   The applicant must also submit two sets of his fingerprints. N.J.A.C.

13:54-1.4(c)–(d). Unless the applicant has already “been fingerprinted before for

firearm purposes,” he must schedule an appointment with the State’s fingerprinting

vendor, IdentoGo, and visit an IdentoGo location with personal identification.3 If the

applicant has already been fingerprinted for firearms purposes, the relevant licensing

authority (the Chief of Police or the Superintendent) still has discretion to make the

applicant be fingerprinted again. N.J.A.C. 13:54-1.4(g); N.J.S.A. 2C:58-3(e).

           35.   The application fee is $5.00 and is nonrefundable. N.J.A.C. 13:54-

1.4(d). If an online applicant enters an incorrect ORI number, he “will then have to

re-apply using the correct ORI number and pay for the process again.”

           36.   IdentoGo’s current fingerprinting fee is over $50.

           37.   These fees are in addition to the $15 cost of the NICS check at the point

of sale, which is routinely passed onto the purchaser. N.J.S.A. 2C:58-3(b)(3)(c). The

$15 fee is entirely attributable to New Jersey law; the federal government does not

impose any fees for accessing the NICS system.

           38.   Applicants who reside in municipalities with a full-time police

department must submit their applications to the department; other resident


3
    Id.
                                             16
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 17 of 28 PageID: 17




applicants must submit their applications to their municipalities’ State Police

stations; and non-residents may submit their applications to any State Police station.

See N.J.A.C. 13:54-1.4(e). Upon receipt, the licensing authority “shall investigate”

the application, id., including through a background check in which the applicant’s

fingerprints are “compared with any fingerprints maintained by the State Bureau of

Identification and the Federal Bureau of Investigation,” N.J.A.C. 13:54-1.4(f). See

also N.J.S.A. 2C:58-3(e).

      39.    Absent “good cause” for denial, the licensing authority “shall grant” an

FID card “within 30 days from the date of receipt of the application for residents of

this State and within 45 days for nonresident applicants.” N.J.S.A. 2C:58-3(f).

      40.    In reality, applicants often wait much longer. The New Jersey Firearm

Purchase and Permitting Study Commission, established by the Governor in 2015,

recorded permitting delays “in approximately 100 different jurisdictions,” some of

more than a year. Ex. 3 at 6 & app. A (Commission Report). At least one person has

been murdered while waiting for her permit to be approved, in that case for six

weeks. See id. at 3. Wait times have recently been reported to exceed 50 days even




                                         17
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 18 of 28 PageID: 18




for New Jersey residents,4 and have previously been reported to “routinely take over

90 days.”5

      41.    On information and belief, such lengthy delays continue to be

widespread and have been exacerbated over this past year, as New Jersey police

departments have confirmed.6 The statute and implementing regulations provide no

means to enforce the 30- or 45-day deadlines.

               New Jersey’s Restrictions on Acquiring Handguns

      42.    Those who wish to acquire a handgun in New Jersey face similar

obstacles. Under N.J.S.A. 2C:58-3(a), one must have a Permit To Purchase a

Handgun in order to purchase a handgun in New Jersey. See N.J.S.A. 2C:58-3(a)(1)

(“No person shall . . . receive, purchase, or otherwise acquire a handgun unless the

purchaser, assignee, done, receiver or holder . . . has first secured a permit to

purchase a handgun”).




4
  Nick Wong, NJ Gun Permitting a Horror Story W/O a Movie! NICS NJ Portal a
Garden Hose on a House Fire!, SHORE NEWS NETWORK (July 24, 2020),
https://bit.ly/3l9FxYKl.
5
  Petition for a Writ of Certiorari 23, Aitken v. New Jersey, No. 13-1136, 2013 WL
8114523 (Dec. 6, 2013).
6
  See Joe Flatley, COVID-19 Firearms Applications Update, LOGAN PD NEWS (Apr.
1, 2020), https://bit.ly/3qItfri; Important Announcement about Firearm
Applications, HAZLET POLICE DEP’T (Mar. 31, 2020), https://bit.ly/2P0rSY0 (noting
that application processing would be “significantly delayed”).
                                        18
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 19 of 28 PageID: 19




      43.     This requirement does not apply to licensed firearms dealers. See id.

Otherwise, the requirement applies to law-abiding citizens who seek only to keep

firearms in their homes for self-defense.

      44.    Except for certain circumstances, handgun transactions must be

“conduct[ed] . . . through a licensed retail dealer.” N.J.S.A. 2C:58-3(a)(2). “[E]very

retail dealer shall maintain a record” of such transactions, “which shall be

maintained at the address set forth on the retail dealer’s license for inspection by a

law enforcement officer during reasonable hours.” N.J.S.A. 2C:58-3(a)(3)(b). This

is in addition to the NICS Check that the retail dealer must complete before the

transaction and that the retail dealer must “identif[y] and confir[m]” by “submit[ting]

to the Superintendent of State Police, on a form approved by the superintendent.”

N.J.S.A. 2C:58-3(a)(3)(a).

      45.    Generally, anyone who is not a law-enforcement officer or a licensed

dealer may acquire “[o]nly one handgun” with a given permit and may not purchase

“more than one handgun” in the State “within any 30-day period.” N.J.S.A. 2C:58-

3(i) (exempting purchases “for use by officers in the actual performance of their law

enforcement duties,” purchases by a federally licensed “collector of handguns as

curios or relics,” transfers among licensed dealers and manufacturers or from any

person to a licensed dealer or manufacturer, exchanges within 30 days of a purchase




                                            19
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 20 of 28 PageID: 20




from a retail dealer, and transactions exempted by the Superintendent under N.J.S.A.

2C:58-3.4).

      46.     Subject to criminal penalties, one must also present an FID card, a

“copy of a permit to purchase a handgun,” or a handgun carry permit in order to

acquire handgun ammunition. N.J.S.A. 2C:58-3.3(b), (e).

      47.     The permit application process is complex, costly, and time-

consuming.

      48.     As with the FID process, a permit applicant must complete the S.T.S.

033 form, see N.J.A.C. 13:54-1.4(a), divulging personal details subject to the same

criminal penalties for “giving . . . any false information,” N.J.S.A. 2C:39-10(c),

2C:43-6(a)(3) (three to five years’ imprisonment), N.J.S.A. 2C:43-3(b)(1) (up to

$15,000 fine). He must also “provide the names and addresses of two reputable

citizens personally acquainted with him as references,” consent to a search of his

mental-health records, and submit two sets of his fingerprints. N.J.A.C. 13:54-

1.4(c)–(d). Unless the applicant was “previously fingerprinted” for firearms

purposes, he must schedule an appointment with the State’s fingerprinting vendor,

IdentoGo, and visit an IdentoGo location with personal identification. If the

applicant has already been fingerprinted for firearms purposes, the relevant licensing

authority (the Chief of Police or the Superintendent) still has discretion to make the

applicant be fingerprinted again. N.J.A.C. 13:54-1.4(g); N.J.S.A. 2C:58-3(e).


                                         20
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 21 of 28 PageID: 21




      49.    The application fee is $2.00 and is again nonrefundable. N.J.A.C.

13:54-1.4(d). IdentoGo’s current fingerprinting fee is over $50. Although an

applicant who already has a valid FID card or has previously obtained a permit from

the same licensing authority, and who “provides an additional valid identification

document of his or her identity,” can be excused from additional fingerprinting, the

applicant must instead submit a “Request For Criminal History Record Information

For Non Criminal Justice Purpose” to the State Bureau of Identification and pay a

$20 fee. N.J.A.C. 13:54-1.4(g). These fees are in addition to the $16 cost of the NICS

check at the point of sale, which is entirely attributable to New Jersey law and which

is routinely passed onto the purchaser. N.J.S.A. 2C:58-3(a)(3)(c); see N.J. STATE

POLICE: NICS ONLINE, Frequently Asked Questions, https://bit.ly/3san3u0 (last

visited Mar. 22, 2021).

      50.    Anyone who “knowingly violates” the above regulatory scheme for

obtaining a Permit To Purchase a Handgun “is guilty of a crime of the fourth degree,”

N.J.S.A. 2C:39-10(a)(1), which carries a prison sentence of up to eighteen months,

N.J.S.A. 2C:43-6(a)(4), and a fine of up to $10,000, N.J.S.A. 2C:43-4(b)(2).

      51.    Absent “good cause” for denial, the licensing authority “shall grant” an

FID card “within 30 days from the date of receipt of the application for residents of

this State and within 45 days for nonresident applicants.” N.J.S.A. 2C:58-3(f).




                                         21
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 22 of 28 PageID: 22




      52.    In reality, this process is plagued with delays, too. The reports discussed

above, see supra ¶¶ 40–41, detail delays in both the FID and the permit processes,

and on information and belief such lengthy delays continue to be widespread.

Indeed, Plaintiffs NJ2AS and ANJRPC have firsthand records of permitting delays.7

The statute and implementing regulations provide no means to enforce the 30- or 45-

day deadlines.

              The Effects of New Jersey’s Restrictions on Plaintiffs

      53.    New Jersey’s burdensome permitting regime infringes on Plaintiffs

Kendrick, Kinkade, and Merritt’s exercise of their Second Amendment rights to

acquire firearms. All Plaintiffs wish to acquire firearms in the State for self-defense,

but to do so, they must complete the complex, costly, and time-consuming process

of obtaining an FID card or Handgun Purchase Permit. See N.J.S.A. 2C:58-3(a)(1),

(b)(1). But for these permitting requirements, all these Plaintiffs would purchase and

possess a firearm for self-defense forthwith.

      54.    New Jersey’s permitting regime harms Bob’s Little Sport Shop

economically. The permit requirements impose administrative burdens on retail



7
 See Michael Hill, Second Amendment Society Claims Police Departments Delaying
and Denying Handgun Permits, NJ Spotlight News (Dec. 2, 2015),
https://bit.ly/30DCoqK; ANJRPC, ANJRPC Launches Phase 2 of Statewide
Crackdown on Permitting Abuses!, https://bit.ly/3tFLRKH (last visited Mar. 22,
2021) (describing ANJRPC’s Permitting StrikeForce program, dedicated to
chronicling and ending “firearms permitting abuses,” including “extensive delays”).
                                          22
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 23 of 28 PageID: 23




dealers like Bob’s, which must maintain records of firearm transactions “for

inspection by a law enforcement officer during reasonable hours.” N.J.S.A. 2C:58-

3(b)(3)(b), (a)(3)(b). These requirements also impose obstacles against potential

Bob’s customers. Some potential customers have reserved firearms and never

completed the purchase. Bob’s has reason to believe that this lost business is due to

the burdens of the permitting process.

      55.    The organizational Plaintiffs—ANJRPC, NJ2AS, CNJFO, FPC, and

SAF—all have members who reside in New Jersey and who thus are subject to the

State’s restrictions on acquiring firearms. In addition, Plaintiffs ANJRPC, NJ2AS,

and CNJFO have expended resources documenting delays in the permitting process,

offering guidance to members and other citizens subject to such delays, and

petitioning the Governor to reform the process.

                                    COUNT ONE

    42 U.S.C. § 1983 Claim for Deprivation of Rights under the Second and
          Fourteenth Amendments to the United States Constitution

      56.    Plaintiffs incorporate the foregoing paragraphs as if fully set forth

herein.

      57.    The Second Amendment to the United States Constitution provides: “A

well-regulated Militia, being necessary to the security of a free State, the right of the

people to keep and bear Arms, shall not be infringed.” U.S. CONST. amend. II.



                                           23
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 24 of 28 PageID: 24




      58.    The Second Amendment applies to New Jersey under the Fourteenth

Amendment. See McDonald v. City of Chicago, 561 U.S. 742, 750 (2010); id. at 805

(Thomas, J., concurring).

      59.    The Second Amendment “guarantee[s] the individual right to possess

and carry weapons in case of confrontation,” Heller, 554 U.S. at 592, which includes

the individual right to acquire firearms. See, e.g., Teixeira, 873 F.3d at 677; United

States v. Marzzarella, 614 F.3d 85, 92 n.8 (3d Cir. 2010).

      60.    The Supreme Court has held that the Second Amendment right to keep

and bear arms is a “natural right” that must be given the same scope today as it was

understood to have at the founding. Heller, 554 U.S. at 594.

      61.    New Jersey’s requirement that law-abiding citizens obtain a Firearms

Purchaser Identification Card in order to purchase a rifle or shotgun, or a Permit To

Purchase a Handgun in order to purchase a handgun, infringes on the Second

Amendment right of self-defense.

      62.    New Jersey’s requirements have no basis in our Nation’s history and

traditions. Law-abiding citizens faced no licensing requirements for any type of

firearm through the nineteenth century. See David B. Kopel, Background Checks for

Firearms Sales and Loans: Law History and Policy, 53 HARV. J. ON LEGIS. 303, 340




                                         24
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 25 of 28 PageID: 25




(2016). And still today, only four states aside from New Jersey require a permit to

acquire any type of firearm.8

      63.    New Jersey’s requirements also render law-abiding citizens less safe.

Violent criminals are unlikely to obey the requirements. Thus, only law-abiding

citizens face these greater difficulties—and the delays that have proven endemic to

the permitting process—in obtaining a means to protect themselves and their

families.

      64.    Defendants’ ongoing enforcement of the statutory and regulatory

provisions relating to these requirements therefore deprives law-abiding citizens,

including Plaintiffs and Plaintiffs’ members, of their fundamental constitutional

right to keep and bear arms, causing injuries that are actionable under 42 U.S.C.

§ 1983.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully pray for the following relief:

      A.     A declaratory judgment that New Jersey’s FID and Handgun Purchase

Permit requirements, codified at N.J.S.A. 2C:58-3, and implementing regulations

facially violate the Second and Fourteenth Amendments to the United States

Constitution;


8
 See CONN. GEN. STAT. §§ 29-33, 29-37a(c); HAW. REV. STAT. § 134-2; 430 ILL.
COMP. STAT. 65/2; MASS. GEN. LAWS ch. 140 § 129C, 131; see also Licensing,
GIFFORDS LAW CENTER, https://bit.ly/3qBmUy4 (last visited Mar. 12, 2021).
                                        25
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 26 of 28 PageID: 26




      B.    An injunction prohibiting Defendants and their officers, agents, and

employees from enforcing the FID and Handgun Purchase Permit requirements;

      C.    Nominal damages;

      D.    Attorneys’ fees, expert fees, and costs pursuant to 42 U.S.C. § 1988 and

any other applicable law; and

      E.    Any and all further relief that the Court deems just and proper.




                                        26
   Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 27 of 28 PageID: 27




Dated March 22, 2021                     Respectfully submitted,

Daniel L. Schmutter                      /s/David D. Jensen
HARTMAN & WINNICKI, P.C.                 DAVID JENSEN PLLC
74 Passaic Street                        33 Henry Street
Ridgewood, New Jersey 07450              Beacon, New York 12508
(201) 967-8040                           (212) 380-6615
(201) 967-0590 (fax)                     (914) 591-1318 (fax)
dschmutter@hartmanwinnicki.com           david@djensenpllc.com

Attorney for Plaintiff Association of    David H. Thompson*
New Jersey Rifle & Pistol Clubs, Inc.    Peter A. Patterson*
                                         Joseph O. Masterman*
                                         COOPER & KIRK, PLLC
                                         1523 New Hampshire Avenue, N.W.
                                         Washington, D.C. 20036
                                         (202) 220-9600
                                         (202) 220-9601 (fax)
                                         dthompson@cooperkirk.com
                                         ppatterson@cooperkirk.com
                                         jmasterman@cooperkirk.com

                                         *Pro hac vice application
                                         forthcoming

                                         Attorneys for Plaintiffs




                                        27
    Case 1:21-cv-06231 Document 1 Filed 03/22/21 Page 28 of 28 PageID: 28




   DECLARATION OF COUNSEL PURSUANT TO LOCAL CIV. R. 11.2

      I, David D. Jensen, the undersigned attorney of record for Plaintiffs, hereby

certify, based on my current knowledge, information, and belief, that the matter in

controversy is not the subject of any other action now pending in any court or in any

arbitration or administrative proceeding.

      I declare under penalty of perjury that the foregoing is true and correct.

Dated: March 22, 2021                            Respectfully submitted,

                                                 /s/David D. Jensen
                                                 DAVID JENSEN PLLC
                                                 33 Henry Street
                                                 Beacon, New York 12508
                                                 (212) 380-6615
                                                 (914) 591-1318 (fax)
                                                 david@djensenpllc.com




                                            28
